Exhibit 10.2 MEETME, INC. Amended and Restated Common Stock Purchase Warrant Warrant No. Series 3-Allen 500,000 Shares of Common Stock Issued as of March 21, 2006 (the “Issue Date”) Amended and Restated as of December 22, 2015 NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE, AND NEITHER THIS WARRANT NOR SUCH SHARES OF PREFERRED STOCK MAY BE SOLD, ENCUMBERED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR AN EXEMPTION THEREFROM, AND, IF AN EXEMPTION SHALL BE APPLICABLE, THE HOLDER SHALL HAVE DELIVERED AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH EXEMPTION APPLIES AND THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT AND THAT SUCH PROPOSED SALE OR TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE BLUE SKY OR STATE SECURITIES LAWS. Expires and is void after 5:00 p.m. E.S.T. June 21, 2017 (the “Expiration Date”). Warrant for the Purchase of Common Stock, Par Value $0.001 Per Share MEETME, INC. FOR VALUE RECEIVED, MeetMe, Inc., a Delaware corporation with its offices at 100 Union Square Drive, New Hope, Pennsylvania 18938, hereby certifies that F. Stephen Allen or his assigns (“Holder”), is entitled to purchase, subject to the provisions hereof, from the Company, at a price per share set forth in the Section 1 hereof (the “Exercise Price”), the number of fully paid and non-assessable shares of Common Stock of the Company (“Common Stock”) set forth above (the “Series 3 Warrant Shares”), subject to adjustment as provided in Section 9 hereof. Capitalized terms not defined herein shall have the meaning set forth in the Warrant Purchase Agreement dated as of the date hereof by and among the Company, Holder and the other Investors signatory thereto (the “Warrant Purchase Agreement”). 1.
